SHORT, J.
We are not unmindful that there are numerous questions raised in the appeal to the Court of Civil Appeals not specifically passed upon by that court, since it held that a summary instruction for the defendant company should have been given; thus rendering unimportant all other questions. But for precisely the same reasons those questions are still unimportant. Upon the issue of false and (or) fraudulent representations of deceased vitiating the policies, the undisputed facts show they, the statements, could not have misled or deceived the companies, but that they actually knew the falsity thereof. This is the precise holding in the Franklin Life-Dossett Case (Tex. Com. App.) 276 S. W. 1097 and the facts are as clear here as there. The trial court submitted the disputed facts, and they were found for the plaintiff. He correctly refused to submit the undisputed issue of false statements, because under the. undisputed evidence they had not deceived the insurance companies.
We recommend that the defendant in error’s motion for a rehearing be overruled.